PER CURIAM.
In this dissolution proceeding, among other things, the trial court awarded the wife, as lump sum alimony, one-half of the husband’s undivided one-half of the marital home. In making the award the judgment states, “the court placing a value of this award of $10,500.00.”
In order to allay the husband’s announced confusion over the meaning thereof, we hold the judgment to mean that the wife is now the owner of three-quarters of the marital home property; that the trial court’s purpose in adding the stated amount of the one-quarter interest awarded to the wife was simply to indicate the current value of the lump sum award.
We have considered all of the appellate points raised and find no reversible error demonstrated.
AFFIRMED.
DOWNEY, DELL and STONE, JJ., concur.